--------------------------------------------------------------------------------

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT OR ANY U.S. STATE SECURITIES LAWS AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

PRIVATE PLACEMENT SUBSCRIPTION

ONLINE DISRUPTIVE TECHNOLOGIES, INC.

INSTRUCTIONS TO SUBSCRIBER:

1.

COMPLETE the information on Page 2 of this Subscription Agreement. You must
reside outside North America to use this form.

    2.

DELIVER the Subscription Proceeds, in the form of bank draft or wire transfer
(wire transfer instructions will be provided upon request), together with one
originally executed copy of this entire Subscription Agreement to Online
Disruptive Technologies, Inc. (the “Company”), at

3120 S. Durango Drive, Suite 305
Las Vegas, Nevada 89117


or to such other address as is provided by Eyal Davidovits, a director of the
Company.

3.

EMAIL a copy of Page 2 of this Subscription Agreement to Giora Davidovits, CEO,
GioraD@Savicell.com, to Robbie Manis, consultant, robbiem@savicell.com, and to
Clark Wilson LLP, counsel for Online Disruptive Technologies, Inc., attention
Bernard Pinsky (bip@cwilson.com).

Clark Wilson LLP are authorized to release any funds received from Subscribers
to Online Disruptive Technologies, Inc. immediately upon receipt.

--------------------------------------------------------------------------------

ONLINE DISRUPTIVE TECHNOLOGIES, INC.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from Online Disruptive Technologies, Inc. (the “Company”) that
number of common stocks of the Company, par value $0.001 (the “Shares”) set out
below at a price of $0.20 per Share. The Subscriber agrees to be bound by the
terms and conditions set forth in the attached Subscription Agreement terms and
conditions.

Subscriber Information   Shares to be Purchased           Number of Shares:
5,000,000                                                x $$0.20       (Name of
Subscriber)               = Account Reference (if applicable):
____________________________               Aggregate Subscription
Price:$1,000,000.                                           X   (the
“Subscription Proceeds”) (Signature of Subscriber – if the Subscriber is an
Individual)                 X     (Signature of Authorized Signatory – if the
Subscriber is not an Individual)   Please complete if purchasing as agent or
trustee for a principal (beneficial     purchaser) (a “Disclosed Principal”) and
not purchasing as trustee or agent for     accounts fully managed by it. (Name
and Title of Authorized Signatory – if the Subscriber is not an     Individual)
        (Name of Disclosed Principal)       (SIN, SSN, or other Tax
Identification Number of the Subscriber)         (Address of Disclosed
Principal)       (Subscriber’s Address, including city and province or state or
residence)         (Account Reference, if applicable)                 (SIN, SSN,
or other Tax Identification Number of Disclosed Principal) (Telephone
Number)                                                 (Email Address)        
  Register the Shares as set forth below:   Deliver the Shares as set forth
below:             (Name to Appear on Share Certificate)   (Attention - Name)  
          (Account Reference, if applicable)   (Account Reference, if
applicable)                 (Address, including Postal Code) (Address, including
Postal Code)               (Telephone Number)

ACCEPTANCE

The Company hereby accepts the subscription as set forth above on the terms and
conditions contained in this Subscription Agreement, as of the 30th day of June,
2015.

ONLINE DISRUPTIVE TECHNOLOGIES, INC.

 

Per:  _______________________________
                       Authorized Signatory

- 2 -

--------------------------------------------------------------------------------

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT OR ANY U.S. STATE SECURITIES LAWS AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

PRIVATE PLACEMENT SUBSCRIPTION
(Offshore Subscribers Only Outside North America)


TO: ONLINE DISRUPTIVE TECHNOLOGIES, INC. (the “Company”)   3120 S. Durango
Drive, Suite 305   Las Vegas, Nevada, 89117

Purchase of Shares

1.

SUBSCRIPTION

    1.1

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase common shares (the “Shares”) in the amount set out on Page 2 of this
Subscription Agreement, at a price of US $0.20 per Share (such subscription and
agreement to purchase being the “Subscription”), for the total subscription
price as set out on Page 2 of this Subscription Agreement (the “Subscription
Proceeds”), which Subscription Proceeds are tendered herewith, on the basis of
the representations and warranties and subject to the terms and conditions set
forth herein.

    1.2

The Company hereby agrees to sell the Shares to the Subscriber on the basis of
the representations and warranties and subject to the terms and conditions set
forth herein. Subject to the terms hereof, the Subscription Agreement will be
effective upon its acceptance by the Company. The Subscriber acknowledges that
the offering of Shares contemplated hereby is not subject to any minimum
aggregate subscription level.

    1.3

Unless otherwise provided, all dollar amounts referred to in this Subscription
Agreement are in lawful money of the United States of America.

    2.

PAYMENT

    2.1

Subject to the fulfilment of the Company’s obligations hereunder, the
Subscription Proceeds shall be wired directly to the Company in accordance with
wire instructions that will be provided by the Company on request. Alternatively
the Subscription Proceeds may be wired to Clark Wilson LLP, attorneys for the
Company, and Clark Wilson LLP are authorized and instructed to immediately
deliver the Subscription Proceeds to the Company.

- 3 -

--------------------------------------------------------------------------------

- 4 -

2.2

The Company may treat the Subscription Proceeds as a non-interest bearing loan
and may use the Subscription Proceeds prior to this Subscription Agreement being
accepted by the Company and the certificates representing the Securities have
been issued to the Subscriber.

    2.3

The Subscriber must complete, sign and return to the Company an executed copy of
this Subscription Agreement.

    2.4

The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, stock exchanges
and/or applicable law.

    3.

CLOSING

    3.1

Closing of the purchase and sale of the Shares shall occur on or before May 15,
2015, or on such other date or dates as may be mutually agreed by the Company
and the Subscriber (the “Closing Date”), but there is no minimum number of
Shares being offered. The Subscriber acknowledges that Shares may be issued to
other subscribers under this offering (the “Offering”).

    4.

FURTHER PARTICIPATION IN EQUITY FINANCINGS/ BOARD SEAT

    4.1

The Subscriber shall have the following rights of participation, provided that
all representations of the Subscriber in this Subscription Agreement remain true
as at the date of exercise of the said rights:

    4.2

The Subscriber will have the right, exercisable until November 30, 2016, to
subscribe for up to $500,000 in Shares on the same price as contained in this
Subscription Agreement (the “Further Placement Right”). The Further Placement
Right will be subject to adjustment in case of any share consolidation or share
split (“Share Adjustment”) in the same proportion as such Share Adjustment.

    4.3

The Subscriber will have the non-transferrable right to subscribe for up to
three point five (3.5%) percent of any private placement of Shares or units
comprising Shares and warrants invested by an arm’s length third party (the
“Third Party Placement”) on the same terms as the Third Party Placement (the
“Participation Right”) exercisable until May 30, 2019. The Participation Right
will not apply to (a) the Company in its discretion issuing Shares by making a
strategic acquisition or receiving an investment from a business partner or
joint venture participant where there is a business relationship outside of the
investment (“Strategic Shares”) and (b) any existing rights to acquire Shares
which have been publicly disclosed or stock options to be granted (“Existing
Share Rights”). Where Strategic Shares are issued, the Minimum Equity
Requirement for the Board Seat Right (both terms defined in section 4.4) will
have the Strategic Shares excluded from the calculation.

    4.4

The Subscriber will have the right, for so long as it is the registered or
beneficial owner of three point five (3.5%) percent of the outstanding Common
Shares of the Company (the “Minimum Equity Requirement”), to nominate one
director pre-approved by the Company to the board of the subsidiary of the
Company, Savicell Diagnostics Ltd., an Israeli company (the “Board Seat Right”).
For the purpose of calculating the outstanding Shares of the Company, any
Strategic Shares issued after the closing of this subscription will be excluded.

    5.

ACKNOWLEDGEMENTS OF SUBSCRIBER

    5.1

The Subscriber acknowledges and agrees that:


--------------------------------------------------------------------------------

- 5 -

  (a)

the Securities have not been registered under the U.S. Securities Act of 1933,
as amended (the “1933 Act”), or under any securities or “blue sky” laws of any
state of the United States and are being offered only in a transaction not
involving any public offering within the meaning of the 1933 Act, and, unless so
registered, may not be offered or sold in the United States or to a U.S. Person,
as that term is defined in Regulation “S” (“Regulation “S”) promulgated by the
Securities and Exchange Commission (the “SEC”) pursuant to the 1933 Act, except
in accordance with the provisions of Regulation “S”, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act,
and in each case only in accordance with applicable state securities laws;

        (b)

the Company will refuse to register any transfer of any of the Shares not made
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

        (c)

the decision to execute this Subscription Agreement and purchase the Shares has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company and such decision is based solely upon
information provided by the Company in this Subscription Agreement and
information filed by the Company on EDGAR (the “Company Information”).

        (d)

the Subscriber and the Subscriber's advisor(s) have had a reasonable opportunity
to review the Company Information and to ask questions of and receive answers
from the Company regarding the Offering, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in the Company
Information, or any other document provided to the Subscriber;

        (e)

by execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Shares pursuant to this
Subscription Agreement;

        (f)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement and the Subscriber will hold harmless the Company from any loss or
damage it may suffer as a result of the Subscriber's failure to correctly
complete this Subscription Agreement;

        (g)

the Subscriber and the Company will indemnify and hold harmless the other party
and, where applicable, its respective directors, officers, employees, agents,
advisors and shareholders from and against any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all fees,
costs and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any claim, lawsuit, administrative proceeding or investigation
whether commenced or threatened) arising out of or based upon any
acknowledgment, representation or warranty of the Subscriber or the Company and
Savicell contained herein or in any other document furnished by the Subscriber,
the Company or Savicell in connection herewith, being untrue in any material
respect or any breach or failure by the Subscriber or the Company to comply with
any covenant or agreement made by the Subscriber or the Company in connection
therewith;

        (h)

the issuance and sale of the Shares to the Subscriber will not be completed if
it would be unlawful or if, in the discretion of the Company acting reasonably,
it is not in the best interests of the Company;


--------------------------------------------------------------------------------

- 6 -

  (i)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to the applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

          (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and

          (ii)

applicable resale restrictions.


  (j)

the Subscriber has not acquired the Shares as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S) in the
United States in respect of any of the Shares which would include any activities
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for the resale of any of
the Shares; provided, however, that the Subscriber may sell or otherwise dispose
of any of the Shares pursuant to registration of any of the Shares pursuant to
the 1933 Act and any applicable state securities laws or under an exemption from
such registration requirements and as otherwise provided herein;

        (k)

the Subscriber is not a U.S. Person (as defined in Regulation S), is outside the
United States when receiving and executing this Subscription Agreement and is
acquiring the Shares as principal for its own account or for account of the
Disclosed Principal, as applicable, for investment purposes only, and not with a
view to, or for, resale, distribution or fractionalization thereof, in whole or
in part, and no other person has a direct or indirect beneficial interest in
such Shares, other than the Disclosed Principal, if applicable;

        (l)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Shares, although in technical compliance with Regulation S, would
not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act;

        (m)

the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell the Shares through a person registered to sell securities and, as a
consequence of acquiring the Shares pursuant to this exemption, certain
protections, rights and remedies, including statutory rights of rescission or
damages, will not be available to the Subscriber;

        (n)

the Shares are listed on the OTC Bulletin Board but no trading market exists,
and no representation has been made to the Subscriber that a trading market for
the Shares will develop;

        (o)

the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Shares under the 1933 Act;

        (p)

neither the SEC, nor any other securities regulatory authority has reviewed or
passed on the merits of the Shares;

        (q)

no documents in connection with this Offering have been reviewed by the SEC, nor
by any other securities regulatory authority or state securities administrators;

        (r)

there is no government or other insurance covering any of the Shares; and

        (s)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any subscription for any reason.


--------------------------------------------------------------------------------

- 7 -

6.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SUBSCRIBER

    6.1

The Subscriber hereby represents and warrants to and covenants with the Company,
as of the date of this Agreement and as of the Closing Date (which
representations, warranties and covenants shall survive the Closing Date) that:


  (a)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement;

        (b)

the Subscriber is not a “U.S. Person”, as defined in Regulation S;

        (c)

the Subscriber is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person, as defined in Regulation S;

        (d)

the Subscriber is resident in the jurisdiction set out on Page 2 of this
Subscription Agreement;

        (e)

the Subscriber:


  (i)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Shares,

        (ii)

is purchasing the Shares pursuant to exemptions from prospectus or equivalent
requirements under applicable securities laws or, if such is not applicable, the
Subscriber is permitted to purchase the Shares under the applicable securities
laws of the securities regulators in the International Jurisdiction without the
need to rely on any exemptions,

        (iii)

acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of the Shares, and

        (iv)

represents and warrants that the acquisition of the Shares by the Subscriber
does not trigger:


  A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

        B.

any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

        C.

the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;


  (f)

the Subscriber is acquiring the Shares as principal, or for account of the
Disclosed Principal, as applicable, and for investment only and not with a view
to, or for, resale, distribution or fractionalization thereof, in whole or in
part, and, in particular, it, or the Disclosed Principal, has no intention to
distribute either directly or indirectly any of the Securities in the United
States or to U.S. Persons (as defined in Regulation S);


--------------------------------------------------------------------------------

- 8 -

  (g)

the Subscriber acknowledges that it has not acquired the Shares as a result of,
and will not itself engage in, any “directed selling efforts” (as defined in
Regulation S) in the United States in respect of any of the Shares which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Shares; provided, however, that the Subscriber may
sell or otherwise dispose of any of the Shares pursuant to registration of any
of the Securities pursuant to the 1933 Act and any applicable state securities
laws or under an exemption from such registration requirements and as otherwise
provided herein;

        (h)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

        (i)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the incorporation
documents of, the Subscriber, or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;

        (j)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

        (k)

the Subscriber has received and carefully read this Subscription Agreement;

        (l)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time, and can afford the
complete loss of such investment;

        (m)

the Subscriber is able to fend for itself in the subscription, has the degree of
knowledge, education and experience in financial and business matters as to
enable the Subscriber to evaluate the merits and risks of the investment in the
Shares and the Company;

        (n)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Subscription Agreement, and agrees
that if any of such acknowledgements, representations and agreements are no
longer accurate or have been breached, the Subscriber shall promptly notify the
Company;

        (o)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

        (p)

the Subscriber is not an underwriter of, or dealer in, the Company's Securities,
nor is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Shares;

        (q)

the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in anyway whatsoever for the Subscriber's decision to invest in the Shares and
the Company;


--------------------------------------------------------------------------------

- 9 -

  (r)

if the Subscriber is acquiring the Shares as a fiduciary or agent for one or
more investor accounts, the Subscriber has sole investment discretion with
respect to each such account, and the Subscriber has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;

        (s)

the Subscriber is not aware of any advertisement in the United States of any of
the Securities and is not acquiring the Shares as a result of any form of
general solicitation or general advertising in the United States including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by general solicitation
or general advertising; and

        (t)

no person has made to the Subscriber any written or oral representations:


  (i)

that any person will resell or repurchase any of the Securities,

        (ii)

that any person will refund the purchase price of any of the Securities,

        (iii)

as to the future price or value of any of the Securities, or

        (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or that application has been made to list and post any of the
Securities of the Company on any stock exchange.


6.2

In this Subscription Agreement, the term “U.S. Person” shall have the meaning
ascribed thereto in Regulation S promulgated under the 1933 Act and for the
purpose of the Subscription Agreement includes any person in the United States.

    7.

REPRESENTATIONS AND WARRANTIES BY COMPANY AND SAVICELL

    7.1

The Company, on its behalf and on behalf of its only subsidiary, Savicell
Diagnostic Ltd., an Israeli company (“Savicell”), hereby represents and warrants
to and covenants with the Subscriber, as of the date of this Subscription
Agreement and as of the Closing Date (which representations, warranties and
covenants shall survive the Closing Date) that:


  (a)

Incorporation; Authority. Each of Company and Savicell is duly incorporated and
validly existing under the laws of the State of Nevada and the State of Israel,
respectively, and has corporate power to own or lease its property and to carry
on its business as now conducted and as proposed to be conducted pursuant to the
Budget (as defined below). Each of Company and Savicell has obtained all
necessary corporate and other authorizations and approvals to carry out its
obligations hereunder. This Subscription Agreement when executed and delivered
by or on behalf of the Company, shall be duly and validly authorized, executed
and delivered by the Company and shall constitute the valid and legally binding
obligations of the Company, legally enforceable against the Company in
accordance with its respective terms.

       

Each of the Company and Savicell is solvent, has not committed an act of
bankruptcy, has not proposed a compromise/arrangement with its creditors
generally and has not taken any proceedings in this respect, has not taken any
proceedings to have itself declared bankrupt, has not taken any proceedings to
have a receiver appointed over its assets, has not had any execution enforceable
upon any of its assets, and has not taken any action for voluntary winding-up.
There has not been, and there are currently no, petition/proceedings for a
receiving/liquidation/ bankruptcy order filed against Company.


--------------------------------------------------------------------------------

- 10 -

  (b)

Share Capital.

          (i)

Share Capital of Savicell. The registered share capital of Savicell immediately
following the Closing shall be NIS 100,000, divided into 10,000,000 Shares, of
which 11,627 Shares were issued and outstanding as of March 1, 2015, 1,765
Shares are reserved for issuance to Ramot at Tel Aviv University Ltd. under the
Ramot License Agreement (as defined below). Except for the transactions
contemplated by this Subscription Agreement, and except as set forth in this
Section 7.1(b), and shares issued and subscriptions received from other
subscribers of Savicell private placements since March 1, 2015, there are no
other share capital, outstanding warrants, options or other rights to subscribe
for, purchase or acquire from the Savicell any share capital or other securities
of the Savicell and there are not any contracts or binding commitments providing
for the issuance of, or the granting of rights to acquire, any share capital or
other securities of the Savicell or under which the Savicell is, or may become,
obligated to issue any of its securities. All issued and outstanding share
capital of the Savicell has been duly authorized, and is validly issued and
outstanding and fully paid and non-assessable. If requested in writing, the
Company will provide to the Subscriber an update as to the number of shares
outstanding in Savicell as at March 31, 2015, and such update will form a part
of this Agreement as a representation of the Company.

          (ii)

Share Capital of the Company. The authorized share capital of the Company on
March 19, 2015 was 500,000,000 shares of Common Stock with a par value of $0.001
of which 82,636,433 shares of Common Stock were issued and outstanding and
20,000,000 shares of Preferred Stock with a par value of $0.001 of which none
were issued and outstanding. Except for the transactions contemplated by this
Subscription Agreement, and except as set forth in this Section 7, and except
management debt conversion agreements, a form of which were filed on EDGAR
during April 2015, and except subscriptions for shares and further investment
rights closed in April and May 2015 and disclosed on EDGAR, and except options
authorized but not yet granted, and except granted options disclosed below,
there are no other share capital, outstanding warrants, options or other rights
to subscribe for, purchase or acquire from the Company any share capital or
other securities of the Company and there are not any contracts or binding
commitments providing for the issuance of, or the granting of rights to acquire,
any share capital or other securities of the Company or under which the Company
is, or may become, obligated to issue any of its securities. All issued and
outstanding share capital of the Company has been duly authorized, and is
validly issued and outstanding and fully paid and non-assessable.

          (iii)

The Shares, when issued and allotted in accordance with this Subscription
Agreement, will be duly authorized, validly issued, fully paid, nonassessable,
will have the rights, preferences, privileges, and restrictions set forth in the
Articles, and will be free and clear of any liens, claims, encumbrances or third
party rights of any kind (collectively: “Encumbrances”) and duly registered in
the name of the Investor in the Company's register of shareholders. Since its
incorporation, there has been no declaration or payment by the Company of
dividends, or any distribution by the Company of any assets of any kind to any
of its shareholders in redemption of or as the purchase price for any of the
Company's securities.

          (iv)

The Company granted options to purchase 14,237,075 shares of Common Stock. Each
grant of options was duly authorized by all necessary corporate action and the
award agreement governing such grant (if any) was duly executed and delivered by
each party thereto, each such grant was made in all material respects in
accordance with the terms of the applicable compensation plan or arrangement of
the Company under which it was granted and all other applicable legal
requirements. The Company has never adjusted or amended the exercise price of
any options previously awarded, whether through amendment, cancellation,
replacement grant, repricing or any other mean.


--------------------------------------------------------------------------------

- 11 -

  (c)

Directors and Officers. The Company’s officers and director are Giora Davidovits
and Eyal Davidovits and Benjamin Cherniak. Savicell officers and directors are
Giora Davidovits, Rami Hadar, Eyal Davidovits and Irit Arbel.

        (d)

Financial Position. The Company and Savicell have no material liabilities or
obligations to third parties, other than disclosed in their financial statements
filed on EDGAR. Company’s and Savicell’s assets, if any, are free and clear of
any Encumbrance.

        (e)

Agreements; Intellectual Property. Savicell and Ramot at Tel Aviv University
Ltd. are parties to an exclusive, worldwide license, in the field of monitoring
and/or analyzing of metabolic activity profiles, under Prof. Fernando Patolsky
technology (including patent application) relating to early detection of
diseases by measuring metabolic activity in the immune system (“Ramot License
Agreement”). Savicell has obtained in this Ramot License Agreement the right to
use all intellectual property sufficient for use in the conduct of its business
as currently conducted and as proposed to be conducted pursuant to the Budget to
the extent such conduct relies on Ramot agreement. Other than the Ramot License
Agreement, Savicell is not a party to any material agreement except relating to
operations or financings conducted in the ordinary course of business. The
Company is not a party to any material agreement except relating to operations
or financings.

        (f)

No Default. Neither the execution and delivery of this Subscription Agreement
nor compliance by the Company with the terms and provisions hereof or thereof,
will conflict with, or result in a breach or violation by Company of, any of the
terms, conditions and provisions of: (i) the Articles, (ii) any agreement,
contract, lease, license or commitment to which Company is a party or to which
it is subject, or (iii) applicable law or any judgment, ruling or other biding
decision of any authorized body/authority. To the best of its knowledge, Company
or Savicell is not in default or breach of any material contracts, agreements,
written or oral, indentures or other instruments to which it is a party.

        (g)

Records. The minute books of the Company and Savicell contain materially
accurate and complete copies of the minutes of meetings of the Company's
shareholders and the boards of directors (and any committee thereof). The
corporate records of the Company have been maintained in accordance with all
applicable statutory requirements and are complete and accurate in all material
respects.

        (h)

Interested Party Transactions. Other than potential conversion of debt owing to
management to shares, and other than employment packages, there are no existing
arrangements between the Company or Savicell and any Company's or Savicell’s
officer/office holder, director, or holder of more than 5% of the share capital
of the Company, or any affiliate or associate of any such person. No employee,
shareholder, officer, or director of the Company is indebted to the Company or
to Savicell. There are inter-corporate agreements and loans among Savicell and
the Company.

        (i)

Budget. The budget of Savicell has been prepared in good faith and with
reasonable care.

        (j)

Use of Proceeds. Company and Savicell intends to use the proceeds from the
investment contemplated hereunder for general working capital purposes and for
other purposes pursuant to a budget for activities in the field of disease
monitoring and medical devices which shall be approved by the Company’s or
Savicell’s Board of Directors from time to time.

        (k)

Litigation. There is no litigation, proceeding or governmental investigation in
progress, pending, or to the Company's or Savicell’s knowledge, threatened or
contemplated against or relating to the Company or Savicell and/or their
employees/office holders/securities holders (in their capacity as such). To
Company’s and Savicell’s best knowledge, there are no causes or grounds to
initiate any such claims, proceedings or investigations.


--------------------------------------------------------------------------------

- 12 -

  (l)

Full Disclosure. Neither this Subscription Agreement nor any certificates made
or delivered by the Company or Savicell in connection herewith contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements herein or therein not misleading, in view of the
circumstances in which they were made. To the best knowledge of the Company or
Savicell, there are, and have been, no events or transactions, or facts or
information, which have not been disclosed to Subscriber in writing and which
have or could reasonably be expected to have a material adverse effect on the
Company or Savicell.


8.

ACKNOWLEDGEMENT AND WAIVER

    8.1

The Subscriber has acknowledged that the decision to purchase the Shares was
made based solely on the Company Information and the representations in this
Agreement. Because the Subscriber is not purchasing the Shares under a
prospectus, the Subscriber will not have the civil protections, rights and
remedies that would otherwise be available to the Subscriber under the
securities laws in the United States, including statutory rights of rescission
or damages.

    9.

REPRESENTATIONS AND WARRANTIES WILL BE RELIED UPON BY THE COMPANY

    9.1

The Subscriber acknowledges that the acknowledgements, representations and
warranties contained herein are made by it with the intention that they may be
relied upon by the Company and its legal counsel in determining the Subscriber's
eligibility to purchase the Shares under applicable securities legislation, or
(if applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Shares under applicable securities legislation. The
Subscriber further agrees that by accepting delivery of the certificates
representing the Securities, it will be representing and warranting that the
acknowledgements representations and warranties contained herein are true and
correct as of the date hereof and the date of delivery and will continue in full
force and effect notwithstanding any subsequent disposition by the Subscriber of
all of the Securities.

    10.

REPRESENTATIONS AND WARRANTIES WILL BE RELIED UPON BY THE SUBSCRIBER

    10.1

The Company and Savicell acknowledge that the acknowledgements, representations
and warranties contained herein are made by them with the intention that they
may be relied upon by the Subscriber and its legal counsel in determining the
Company's eligibility to subscribe the Shares under applicable securities
legislation, or (if applicable) the eligibility of others on whose behalf it is
contracting hereunder to purchase the Shares under applicable securities
legislation.

    11.

RESALE RESTRICTIONS

    11.1

The Subscriber acknowledges that any resale of any of the Securities will be
subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee. The Subscriber acknowledges
that none of the Securities have been registered under the 1933 Act or the
securities laws of any state of the United States. The Securities may not be
offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.

    11.2

The Subscriber acknowledges that restrictions on the transfer, sale or other
subsequent disposition of the Securities by the Subscriber may be imposed by
securities laws in addition to any restrictions referred to above, and, in
particular, the Subscriber acknowledges and agrees that none of the Securities
may be offered or sold to a U.S. Person or for the account or benefit of a U.S.
Person (other than a distributor) prior to the end of the Distribution
Compliance Period.


--------------------------------------------------------------------------------

- 13 -

12.

LEGENDING OF SUBJECT SECURITIES

    12.1

The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:

> > > > > “THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS
> > > > > WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE 1933
> > > > > ACT) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
> > > > > OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF THE
> > > > > SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED
> > > > > UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
> > > > > REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
> > > > > DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
> > > > > PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN
> > > > > EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR
> > > > > IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
> > > > > 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE
> > > > > SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
> > > > > SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933
> > > > > ACT.”

12.2

The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.

    13.

COSTS

    13.1

The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Shares shall be
borne by the Subscriber.

    14.

GOVERNING LAW

    14.1

This Subscription Agreement is governed by the laws of the State of
Massachusetts. The Subscriber, in its personal or corporate capacity and, if
applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the exclusive jurisdiction of the Courts of the State of
Massachusetts.

    15.

SURVIVAL

    15.1

This Subscription Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Shares by the Subscriber pursuant hereto.

    16.

ASSIGNMENT

    16.1

This Subscription Agreement is not transferable or assignable.


--------------------------------------------------------------------------------

- 14 -

17.

SEVERABILITY

    17.1

The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

    18.

ENTIRE AGREEMENT

    18.1

Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Shares and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

    19.

NOTICES

    19.1

All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication. Notices to the Subscriber shall be directed to the delivery
address on Page 2 and notices to the Company shall be directed to it at the
address stated on the first page of this Subscription Agreement.

    20.

COUNTERPARTS AND ELECTRONIC MEANS

    20.1

This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument. Delivery of an executed copy
of this Subscription Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth.


--------------------------------------------------------------------------------